Exhibit 10.41







CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


BATTELLE/ZOGENIX
CO-MARKETING AND DEVELOPMENT SERVICES AGREEMENT




This Co-Marketing and Development Services Agreement (“Agreement”) is made and
entered into as of the 26th day of November, 2013 and is by and between Battelle
Memorial Institute (“Battelle”) and Zogenix, Inc. (“Zogenix”). Battelle and
Zogenix are individually referred to as a “Party” and collectively referred to
as the “Parties”.


RECITALS:


WHEREAS, Battelle is based in Columbus, OH and is the world’s largest private
research and development corporation; and


WHEREAS, Battelle delivers a comprehensive set of R&D services to solve the most
complex challenges in human health through significant advances in medical
devices, pharmaceuticals, public health, and next-generation diagnostics and
therapeutics; and


WHEREAS, Zogenix is a pharmaceutical company developing and commercializing
products for the treatment of central nervous system disorders and pain; and


WHEREAS, Zogenix has developed a pre-filled, single-use disposable, needle-free
drug delivery system called DosePro®; and


WHEREAS, Zogenix has developed a [***] collectively referred to as “DosePro”);
and


WHEREAS, the Parties desire to supersede the Battelle/Zogenix Co-Marketing and
Option Agreement between the Parties dated March 22, 2012 (as amended on March
21, 2013) (the “Prior Agreement”) to provide for, among other things, Battelle
having the role as primary DosePro development services provider, on the terms
and subject to the conditions set forth in this Agreement.


NOW THEREFORE, in consideration of the mutual promises and covenants set forth
below, and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:


1.
Definitions.



“Affiliate or Affiliates” means with respect to a Party, any entity that, at the
time of determination, directly or indirectly through one or more
intermediaries, controls, is
 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------



controlled by or is under common control with such specified Party. For purposes
of this definition only, “control” means (i) to possess, directly or indirectly,
the power to direct the management or policies of a Party, whether through
ownership of voting securities, by contract relating to votingrights or
corporate governance, or (ii) to own, directly or indirectly, fifty percent
(50%) or more of the outstanding voting securities or other ownership interest
of such Party. .


b.
“Applicable Laws” means the applicable laws, rules and regulations, including
any rules, regulations, guidelines or other requirements of regulatory
authorities or other governmental entities, that may be in effect from time to
time.



c. “Battelle Clients” means those organizations listed on Exhibit A, as may be
amended from time to time hereunder.


d.     “Battelle DosePro Transaction” or “Transaction” means a transaction (or
proposed transaction, as the case may be) with a Battelle Client relating to use
of DosePro Technology in the development and/or commercialization of a DosePro
product in the Battelle Field by the Battelle Client pursuant to which Battelle
may provide Battelle DosePro Development Services. For clarity, a Battelle
DosePro Transaction may include either a [***] product or a [***] product.


e. “Battelle Field” means [***]; provided that the Battelle Field shall not
include any such pharmaceutical drugs within the Zogenix Field.


f. “Battelle Invention” means an invention [***].


g. “Battelle Technology” means (i) any and all Know-How controlled by Battelle
during the Term other than Know-How within the DosePro Technology; and (ii)
those Patents controlled by Battelle during the Term other than Patents within
the DosePro Technology.


h.    “Battelle DosePro Development Services” means those research and
development services performed by Battelle pursuant to a Transaction Document
relating to pharmaceutical research and development activities for DosePro
undertaken by Battelle at the request of Zogenix and/or the Battelle Client in
order to design or modify DosePro to meet the desired clinical or commercial
product profile desired by a Battelle Client. Attached hereto as Exhibit C is an
illustrative description of Battelle DosePro Development Services anticipated to
be undertaken by Battelle with respect to a [***] Battelle Development Work
Plan; the parties will mutually agree on any Battelle DosePro Development
Services to be undertaken with respect to any [***] Battelle Development Work
Plan. For clarity, the Battelle DosePro Development Services to be provided
pursuant to each Transaction Document must be mutually agreed by Battelle and
Zogenix.







***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------






i.    “Designated Executives” has the meaning set forth in Section 8(d).


j. “Battelle Development Work Plan” has the meaning set forth in Section 3(b).


k. “DosePro Invention” means an invention [***].


l. “DosePro Technology” means: (i) any and all Know-How controlled by Zogenix or
any of its Affiliates during the Term relating in whole or in part to DosePro;
and (ii) those Patents controlled by Zogenix or any of its Affiliates during the
Term with claims covering DosePro, including as set forth in Exhibit D, as such
list shall be updated from time to time by Zogenix.


m. “License Related Revenue” means [***]. For clarity, [***] will not be
considered “License Related Revenue” until [***].


n. "Know-How" means all technical information and other technical subject
matter, proprietary methods, ideas, concepts, formulations, discoveries,
inventions, devices, technology, trade secrets, compositions, designs, formulae,
know-how, show-how, specifications, drawings, techniques, results, processes,
methods, procedures and/or designs, whether or not patentable.


o. “Patent(s)” means issued patents and patent applications, including any and
all provisionals, continuations, divisionals, continuation-in-part applications,
foreign counterparts, substitutions, reissues, renewals, re-examinations,
supplementary protection certificates, patent term extensions, adjustments or
restoration rights, registrations, confirmations, successor protective rights or
subsequently issued protective rights of similar nature of any of the above.


p. “Revenue” means, in connection with any given Transaction, [***], less only:
(i) [***]; and (ii) [***]; and (iii) [***].


For avoidance of doubt, “Revenue” shall not include:


(i)
[***];

(ii)
[***]; and

(iii)
[***].

q. “Term” has the meaning set forth in Section 10(a).


r. “Third Party Payments” has the meaning set forth in Section 1(p).


s. “Transaction Document” means a binding written agreement between a Battelle
Client and Zogenix for a Battelle DosePro Transaction entered into during the
Term, including but not limited to a written binding term sheet, written license
agreement,



***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------






written binding memorandum of understanding or written binding option agreement.


t. “Work Related Costs” means amounts incurred or paid by Zogenix and/or
actually received by Zogenix, in each case which are allocable to incurring,
paying, recovering or reimbursing of product development, preclinical or
clinical development (including, without limitation, Battelle DosePro
Development Services), manufacturing, capital equipment, product supply or other
pass-through costs, in each case directly related to DosePro product development
for the Battelle Client incurred, or scheduled to be incurred, after the
Effective Date by or on behalf of Zogenix.


u. “Zogenix Clients” means those organizations listed on Exhibit B, as may be
amended from time to time hereunder.


v. “Zogenix Field” means all human pharmaceutical drugs which include [***] from
within the following list, subject to Section 2(b):


i.
[***];

ii.
[***];

iii.
[***];

iv.
[***];

v.
[***]; and

vi.
[***].

   
2.
Battelle Co-Marketing Activities; Battelle Field and Zogenix Field.

a.
Subject to the terms and conditions of this Agreement, during the Term, Battelle
will be the exclusive co-marketer of DosePro and Battelle DosePro Development
Services to Battelle Clients in the Battelle Field. As the exclusive co-marketer
of DosePro to Battelle Clients, [***] unless otherwise agreed by the Parties,
Battelle shall during the Term:



i.
Use commercially reasonable efforts to fulfill its assigned responsibilities
pursuant to the annual co-marketing plan prepared and approved by the Joint
Development Services Committee;



ii.
Introduce DosePro development and/or business proposals to the Battelle Clients;



iii.
Market DosePro to Battelle government clients when deemed appropriate by
Battelle and in conformance with all applicable laws, including but not limited
to the current Federal Acquisition Regulation (FAR);



iv.
Review its current project portfolio for opportunities for DosePro to add value
to Battelle Clients and market DosePro and Battelle DosePro Development Services
to the identified Battelle Clients;




***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------






v.
Subject to Section 11, include where deemed appropriate by Battelle descriptions
of DosePro in general marketing communications to Battelle Clients,
presentations at relevant industry conferences, scientific papers and trade
publications prepared by Battelle and invite Zogenix participation in each;



vi.
Keep Zogenix informed of all technology opportunities and offerings to Battelle
Clients relating to or incorporating DosePro and invite Zogenix participation in
each; and



vii.
Use commercially reasonable efforts to ensure that all relevant Battelle
business development representatives are trained in DosePro to a competency
level approved by the Joint Development Services Committee.



b.
Should Zogenix intend to initiate development of additional DosePro products
with certain human pharmaceutical drugs (e.g., Zogenix is contemplating or
actually performing formulation work involving such drugs), it shall provide
Battelle with written notice of such intention specifying the details of the
proposed product(s) (“Zogenix Field Notice”). If (i) Battelle has not conducted
substantive negotiations with a Battelle Client under written obligations of
confidentiality within [***] with respect to a Transaction granting rights to
such Battelle Client to a drug in the class of drugs that includes the drug
specified in the Zogenix Field Notice (“Battelle Client Negotiations”), or (ii)
neither Battelle nor Zogenix is then in confidential or substantive negotiations
with a Battelle Client with respect to a Transaction granting rights to such
Battelle Client to a drug in the class of drugs that includes the drug specified
in the Zogenix Field Notice, in each of (i) and (ii) the drug(s) identified in
the Zogenix Field Notice shall automatically be included in the Zogenix Field.
In all other instances, Battelle’s written consent shall be required to add the
drug(s) identified in the Zogenix Field Notice to the Zogenix Field, which
consent shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, if Battelle has conducted Battelle Client
Negotiations and a Transaction Document is not executed within [***] of receipt
by Battelle of the Zogenix Field Notice, Battelle shall promptly thereafter give
its written consent to add the drug(s) identified in the Zogenix Field Notice.



3.
Battelle: Battelle DosePro Development Services.



a.
Subject to the terms and conditions of this Agreement, during the Term, Battelle
shall be the preferred supplier of Battelle DosePro Development Services for a
Battelle DosePro Transaction. [***]



b.
On a Transaction-by-Transaction basis, the Parties shall mutually agree in
writing upon a written work plan pursuant to which Battelle shall provide the
Battelle DosePro



 

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------






Development Services for the applicable Battelle Client (each, a “Battelle
Development Work Plan”). Zogenix shall include the activities, budget and
timeline set forth in the applicable Battelle Development Work Plan in any work
plan related to each Transaction (the “Battelle Client Work Plan”). Battelle
shall have the right to approve each Battelle Client Work Plan in writing before
it is presented to the Battelle Client. Battelle shall use its commercially
reasonable efforts to perform the activities contemplated under each Battelle
Development Work Plan in accordance with such Battelle Development Work Plan
(including the associated budget and timelines).


c.
Any change in the details of a Battelle Client Work Plan or Battelle Development
Work Plan or the assumptions upon which the Battelle Client Work Plan or
Battelle Development Work Plan is based may require changes in the associated
budget, payment schedule or schedule for the Battelle DosePro Development
Services. The change control process for the applicable Battelle Development
Work Plan shall be coordinated with the change control process for the
associated Battelle Client Work Plan and the JDSC shall coordinate the change
control processes so that they are compatible, potentially on a
Transaction-by-Transaction basis. The change control process for the Battelle
Development Work Plan will also set forth the conditions upon which a written
amendment to the Battelle Development Work Plan is necessary (e.g., material
changes to such work plan) (a "Battelle Work Plan Amendment") as well as those
circumstances in which the prior approval of the JDSC will be required for a
Battelle Work Plan Amendment. Each Battelle Work Plan Amendment shall detail the
requested changes to the applicable task, responsibility, duty, budget, timeline
or other matter. No Battelle Work Plan Amendment shall become effective unless
and until it is signed by both Parties. Any such changes that result in
additional Work Related Costs or other charges shall be reflected in the
Battelle Work Plan Amendment to the affected Battelle Development Work Plan.



d.
On a Transaction-by-Transaction basis, Zogenix shall grant to Battelle a
non-exclusive license to DosePro Technology for use solely in the performance of
the Battelle DosePro Development Services if the Parties mutually agree that a
specific license is necessary to perform such Battelle DosePro Development
Services for the applicable Transaction.



e.
Battelle may perform Battelle DosePro Development Services through third party
contractors approved in writing by Zogenix prior to their use; provided,
however, that each such third party contractor must agree in a legally binding
writing, to which Zogenix is a named third party beneficiary, to be bound by the
terms of this Agreement, including, without limitation, limitations on use and
confidentiality as protective of and beneficial to Zogenix as those set forth
herein or in the applicable Transaction Document, whichever is more restrictive,
and ownership of all inventions resulting from Battelle DosePro Development
Services as set forth in this Agreement (including the assignment of ownership
provisions set forth in Section 9(a)). Battelle will remain responsible for all
Battelle DosePro Development Services carried out by such third party
contractors.




--------------------------------------------------------------------------------








f.
Unless otherwise agreed in writing by Battelle and Zogenix, Zogenix will use
commercially reasonable efforts to enter into a Transaction Document with the
applicable Battelle Client, on terms and conditions reasonably acceptable to
Zogenix.



g.
In connection with each Battelle DosePro Transaction for which Battelle is
providing Battelle DosePro Development Services, the Parties anticipate that:

 
i.
Battelle will invoice Zogenix for Battelle DosePro Development Services using
[***] (the “Battelle Invoice”). Each Battelle Invoice must be accompanied by
appropriate documentary evidence, such as [***].



ii.
Zogenix will invoice the Battelle Client [***] for the undisputed amounts set
forth in the Battelle Invoice as set forth in the applicable Transaction
Document [***]. Battelle shall have the right to approve the payment schedule in
each Transaction Document, such approval not to be unreasonably withheld,
conditioned or delayed. Zogenix will not accept ‘payment in arrears’ terms from
a Battelle Client unless the arrearage period does not exceed one calendar
quarter.



iii.
Within [***] days following Zogenix’s [***] of payment from the Battelle Client,
Zogenix shall remit payment for the Battelle DosePro Development Services to
Battelle to an account specified by Battelle in writing.

 
iv.
Should Zogenix not pay Battelle in a timely manner as set forth in subsection
(iii) above for the Battelle DosePro Development Services performed under a
Battelle Development Work Plan, in addition to other remedies available to it in
law and equity, Battelle may provide written notice to Zogenix of its intention
to cease work on the subject matter under dispute under such Battelle
Development Work Plan. If Zogenix has not paid Battelle within an additional
[***] following Zogenix’s receipt of Battelle’s written notice hereunder,
Battelle shall have the right to cease only such work as to which the subject
matter is under dispute under such Battelle Development Work Plan until such
payment has been made.



For clarity, a Transaction Document will contain other financial and customary
terms related to the rights of the Battelle Client to use the DosePro Technology
in connection with the product of the Battelle Client.


h.
For every Transaction Document entered into by Zogenix during [***] or at any
time during a period of [***]:



i.
Zogenix shall pay to Battelle a cash fee equal to [***] of the Revenue [***] in
connection with the applicable Battelle DosePro Transaction, including amounts
received after the Term (the “Battelle Fees”).


***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------






 
ii.
Battelle Fees payable by Zogenix to Battelle hereunder shall be paid within
[***] business days of Zogenix’s [***] of the Revenue. Upon payment of the
Battelle Fees, Zogenix shall concurrently provide to Battelle a report setting
forth the elements used in calculating the Battelle Fees (e.g., License Related
Revenue, Third Party Payments, other deductions from Revenue, and Revenue).
Should Zogenix determine that Revenue deductions for Third Party Payments need
to increase due to Third Party Agreements other than the Aradigm Agreement, or
due to increases in payments due under the Aradigm Agreement, or in connection
with other permitted deductions from Revenue, Zogenix will notify Battelle in
writing of the details of such proposed deductions in advance of taking such
deductions; Battelle shall have the right to approve such proposed deductions
related to Third Party Agreements in advance with such approval not to be
unreasonably withheld, conditioned or delayed.



iii.
Zogenix’s obligation to make payments of Battelle Fees to Battelle under this
Agreement: (i) with respect to [***] Transactions shall terminate at such time
as Zogenix has made payments to Battelle totaling [***] Dollars ($[***]) in the
aggregate with respect to all [***] Transactions; (ii) with respect to a [***]
Transaction shall terminate on a per Transaction basis at such time as Zogenix
has made payments to Battelle totaling [***] Dollars ($[***]) for any single
[***] Transaction. Notwithstanding the foregoing, Zogenix’s obligation to make
payments of Battelle Fees to Battelle under this Agreement shall terminate with
respect to all Transactions (for clarity, all [***] Transactions and [***]
Transactions) at such time as Zogenix has made payments to Battelle totaling
[***] Dollars ($[***]) in the aggregate under this Agreement.



i.
All payments by Zogenix to Battelle under this Agreement (Battelle Fees and
amounts payable with respect to Battelle DosePro Development Services) shall be
calculated and made in U.S. dollars. Any currency conversion shall be made using
the rate of exchange for the conversion of the currency in which sales were made
to U.S. dollars as of the [***]. Battelle Fees not paid to Battelle within such
[***] business day period shall accrue interest at the rate of [***] per month;
provided, however, that in no event shall such rate exceed the maximum legal
annual interest rate.



j.
Each Party shall keep complete, true and accurate books of account and records
for the purpose of determining the payments to be made under this Agreement or
any Transaction Document. Such books and records shall be kept at the principal
place of business of the applicable Party. Such records will be open for
inspection by the other Party solely for the purpose of verifying Battelle Fees
due or payment statements hereunder. Such inspections may be made during normal
business hours upon reasonable prior written notice to a Party no more than
[***] and shall not cover a period prior to the Term or in any event cover a
period greater than a [***]. Further, [***], a Party may only inspect the
records related to


***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------






any given time period on [***]. Inspections conducted under this Section 3(j)
shall be at the expense of the auditing Party, unless a variation or error
producing an increase exceeding [***] of the amount stated for the amounts owed
for any period covered by the inspection is established in the course of any
such inspection, whereupon all costs relating to the inspection for such period
and any unpaid amounts that are discovered will be paid promptly by the audited
Party. If a variance or error producing an increase of [***] or less of the
amount stated for the amounts owed for any period covered by the audit is
established, the audited Party shall promptly pay to the auditing Party the
unpaid amount.


4.
Zogenix Co-Marketing Activities and Support. The Parties agree that Zogenix
shall be exclusively responsible for marketing DosePro and Battelle DosePro
Development Services to the Zogenix Clients, unless otherwise agreed upon by the
Parties. Subject to the terms and conditions of this Agreement, during the Term,
at its own cost unless otherwise agreed by the Parties, Zogenix shall support
the Battelle co-marketing activities provided for in this Agreement by:



a.
Providing DosePro training to all relevant Battelle business development
representatives;



b.
Providing Battelle, subject to Zogenix’ obligations of confidentiality to third
parties, all relevant information regarding DosePro assessments with
biopharmaceutical companies;



c.
Providing support for all industry and targeted Battelle Client marketing
initiatives; and



d.
Supplying Battelle or Battelle Clients at [***] ([***]) expense with
demonstration saline-filled sample DosePro devices and components, such sample
DosePro devices and components to be supplied at [***].



In the event that a Battelle Client or a Zogenix Client desires to technically
assess the DosePro Technology during the Term, the Parties will jointly develop
and offer a DosePro Technology technical assessment proposal and execute upon
acceptance by the Battelle Client or Zogenix Client, as applicable, upon terms
and conditions to be agreed, including whether or not the [***] of the Parties
in connection with such assessments would [***]. In addition, Zogenix shall
transfer to Battelle all DosePro Technology that is required to perform DosePro
Technology technical assessments for Battelle Clients at Battelle or at a
Battelle Client site, with the near term objective of establishing a
self-sufficient capability and expertise within Battelle and a longer term
objective of establishing a center of excellence for DosePro Technology product
development at Battelle (“DosePro Center of Excellence”). The cost of
establishing the DosePro Center of Excellence shall be borne by [***].


5.
Unassigned Clients. In the event that a Party identifies a potential client
(“Unassigned Client”) not identified on Exhibit A or Exhibit B, the Unassigned
Client will [***] be added to Exhibit A (as a Battelle Client) [***]. The
Representatives, as defined in Section 7, will update Exhibit A and Exhibit B on
a quarterly basis during the Term.

   

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------






6.
Co-Marketing Materials. Any information (written or oral) that is used in the
co-marketing effort under this Agreement (“Co-Marketing Information”) shall be
deemed to be the Confidential Information of Zogenix and may only be used and/or
disclosed by Battelle in compliance with the confidentiality and non-use
restrictions set forth in Section 11, subject to the additional approval by
Zogenix in writing prior to its use and/or disclosure. Once the content of any
such Co-Marketing Information has been approved by Zogenix, Battelle may make
subsequent disclosures of the content of such Co-Marketing Information without
the subsequent approval of Zogenix, but at all times subject to the restrictions
set forth in Section 11 of this Agreement.



7.
Representatives. Each Party will designate a staff member (individually referred
to as a “Representative” and collectively referred to as “Representatives”) to
be the intermediaries between the Parties for the activities contemplated by
this Agreement or any Transaction Document. Each Party’s Representative shall be
available on a reasonable basis to discuss activities under this Agreement or
any Transaction Document with the other Party’s Representative. Meetings between
the Representatives and such other persons as the Representatives deem necessary
shall be as needed on either Party’s Representative’s reasonable request. The
Representatives shall be responsible for transmitting to the other Party through
its Representative all necessary documents and correspondence relating to this
Agreement.



8.
Joint Development Services Committee.



a.
Promptly following the execution of the first Transaction Document, but in any
event within fifteen (15) days thereafter, the Parties will establish a joint
development services committee (the "Joint Development Services Committee" or
"JDSC"), which shall consist of up to six (6) members with an equal number of
members nominated by each of Battelle and Zogenix. Such members of the JDSC
shall be employees or consultants (so long as they are under confidentiality
obligations as stringent as those contained in this Agreement) of each such
Party or its Affiliates, and those representatives of each such Party shall,
individually or collectively, have expertise in pharmaceutical drug development,
regulatory matters, manufacturing, clinical trials, non-clinical studies and/or
other expertise to the extent relevant. A Party may replace any or all of its
representatives on the JDSC at any time upon written notice to the other Party.
A Party may, in its discretion, invite non-member representatives that are
employees of such Party (or such Party's Affiliates) and consultants (who are
under confidentiality obligations as stringent as those contained in this
Agreement) to attend meetings of the JDSC. The JDSC shall be chaired by an
employee of Zogenix (or its Affiliates), as such representative may be changed
by Zogenix at any time. The chairperson shall appoint a secretary of the JDSC,
and such secretary shall serve for such term as designated by the chairperson.




***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------






b.
The JDSC shall perform the following functions:



i.
prepare and approve an annual co-marketing plan which shall include specifics
for the co-marketing activities of each of Battelle and Zogenix for the ensuing
year (consistent with the co-marketing obligations of each set forth in this
Agreement), to be available by December 15th of the prior year;

ii.
develop and approve a change control process for Battelle Development Work Plans
and Battelle Client Work Plans;

iii.
review and approve each initial Battelle Development Work Plan and any related
Battelle Work Plan Amendment (including any proposed changes in scope to the
timeline or budget of each initial Battelle Development Work Plan);

iv.
oversee the interactions of the Parties pursuant to the terms of this Agreement
or any applicable Battelle Development Work Plan and related Transaction
Document;

v.
review the timeline, progress and activities performed as the Battelle DosePro
Development Services under any applicable Battelle Development Work Plan and
related Transaction Document;

vi.
facilitate the exchange of information and coordinate between the Parties as
necessary or useful for the Battelle DosePro Development Services; and

vii.
have such other responsibilities as may be mutually agreed upon by the Parties
from time to time.



For clarity, any exchange of information at JDSC meetings shall be subject to
any confidentiality obligations imposed by third party agreements, including,
without limitation, any Transaction Document.


c.
The JDSC shall meet in person, by video teleconference or by telephone at least
once every three (3) months and more frequently as Battelle and Zogenix deem
appropriate or on such dates, and at such places and times, as the Parties shall
agree. From time to time, each Party may request a JDSC meeting upon notice to
the other Party specifying the subject matters to be discussed, and the Parties
shall convene such JDSC meeting within twenty (20) business days of the date of
the notice. Meetings of the JDSC that are held in person shall alternate between
the offices of Battelle and Zogenix (or the offices of their Affiliates
designated by such Parties), or such other place as the Parties may agree.



d.
The JDSC may make decisions with respect to any subject matter that is subject
to the JDSC's decision-making authority as set forth in Section 8(b); provided
that as of the Effective Date, the JDSC’s only decision-making authority is to
approve the annual co-marketing plan and each initial Battelle Development Work
Plan and any related Battelle Work Plan Amendment (including any proposed
changes in scope to the timeline or budget of each initial Battelle Development
Work Plan). All decisions of


***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------






the JDSC shall be made by unanimous vote or written consent, with each Party
having one vote in all decisions. The JDSC shall use good faith and reasonable
efforts to resolve the matters within its roles and functions or otherwise
referred to it, however, if the JDSC cannot reach consensus within [***] after
it has met and attempted to reach such consensus, the matter shall be referred
on the [***] to the designated executive officers ("Designated Executives") who
shall meet to resolve the dispute as set forth in Section 15.


e.
The JDSC's existence shall terminate upon and coincident with the completion of
all Battelle Development Work Plans under all Transaction Documents.



f.
Each Party shall be responsible for all travel and related costs and expenses
for its members and other representatives to attend meetings of, and otherwise
participate on, the JDSC.



g.
Nothing in this Section 8 shall be deemed to modify or supersede any term or
condition set forth in this Agreement, or any decision or decision-making
authority expressly provided to a Party in this Agreement. For clarity, the JDSC
shall not have the authority to amend or waive any provision of this Agreement
or to make any determination that any Party is in breach of this Agreement.



9.
Intellectual Property; Non-Exclusive Licenses.



a.
As between Battelle and Zogenix, (i) Zogenix shall own all DosePro Inventions
and (ii) [***].



b.
If Zogenix and Battelle jointly make an invention under this Agreement, other
than a DosePro Invention or a Battelle Invention, then, as between Battelle and
Zogenix, [***].



c.
Subject to the terms and conditions of this Agreement and any applicable
Transaction Document, Battelle hereby grants Zogenix [***], to all Battelle
Inventions, for [***].



d.
To the extent that the [***] in a DosePro Invention or Battelle Invention made
above may require modification in connection with a Battelle DosePro
Transaction, the Parties will meet and discuss modification of the grant with
the intent for [***].



e.
In the event a Party wishes to pursue patent protection of an invention solely
owned by the other Party and [***], the Parties will meet and discuss the manner
and costs of pursuing such protection.



f.
Each Party hereby agrees to [***] as may be necessary to effect the ownership
provisions of this Section 9.


***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------








g.
Except as may be otherwise agreed by the Parties or set forth in any applicable
Transaction Document, [***].



9.
Term and Termination of Agreement.



a.
This Agreement shall be effective as of the Effective Date and shall remain in
effect for five (5) years, unless sooner terminated pursuant to the terms of
this Section 10 (the “Term”).



b.
This Agreement may be terminated at any time by mutual written agreement of the
Parties.



c.
At any time after eighteen (18) months from the Effective Date either Party, in
its sole discretion, may terminate this Agreement effective immediately if no
Transaction Document has yet been signed by Zogenix and a Battelle Client.



d.
Either Party may terminate this Agreement for cause in the event that the other
Party is in material breach under this Agreement by giving [***] days prior
written notice of such material breach to the other Party and this Agreement
shall terminate at the end of such [***] day period unless the material breach
has been cured by the other Party within said [***] day period, or in the case
of a material breach that cannot be cured within [***] days, within a reasonable
period not exceeding [***] days so long as the breaching Party is diligently
proceeding to cure such material breach.



e.
Either Party may terminate this Agreement effective immediately upon written
notice to the other party in the event (i) a court of competent jurisdiction
enters a decree or order of relief appointing a receiver, liquidator, assignee,
trustee or similar official of the other party or any substantial part of the
other party’s assets and such decree or order is consented to by the other party
or continues unstayed and in effect for a period of [***] days, (ii) the other
party files a voluntary petition under any bankruptcy, insolvency or similar
law, (iii) an insolvency petition is filed against the other party under any
bankruptcy, insolvency or similar law and is not dismissed within [***] days, or
(iv) the other party makes a general assignment for the benefit of its
creditors.



f.
Battelle Development Work Plans may only be terminated as set forth in the
applicable Battelle Development Work Plan or related Transaction Document. Any
expiration or termination of this Agreement shall not affect either Party’s
obligations under the Battelle Development Work Plans then in effect.



g.
The rights and obligations set forth in this Agreement shall extend beyond the
expiration or termination of this Agreement only to the extent expressly
provided for


***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------






herein, or to the extent that the survival of such rights or obligations are
necessary to permit their complete fulfillment or discharge. In the event of
expiration or termination of this Agreement for any reason, the following
provisions shall survive in addition to others specified in this Agreement to
survive in such event: Sections 3(b) through (e) (with respect to any Battelle
Development Work Plans then in effect), 3(g) through (j) (to the extent required
to make payments of Battelle Fees or amounts due for Battelle Development
Services), 10(f), 10(g) and Articles 1 (to the extent necessary to interpret
other surviving sections), 9, 11, 12 (with respect to any Battelle DosePro
Development Services performed after expiration or termination of this
Agreement), 13, 15 (with respect to any dispute resolution process begun before
the termination of this Agreement), and 16 through 21. All provisions not
surviving in accordance with the foregoing shall terminate upon expiration or
termination of this Agreement and be of no further force and effect.


11.
Publications; Publicity; Confidentiality.



a.
Battelle will not submit any publications regarding DosePro without the prior
written consent of Zogenix. Zogenix may submit publications regarding DosePro at
any time in its sole discretion.



b.
Neither Party shall make any public announcement, including press releases,
announcements at investor conferences, reports to any governmental entities
regulating securities such as the SEC, concerning the existence of or the terms
of this Agreement nor regarding any Transaction Document, without the prior
written consent of the other Party with regard to the form, content and precise
timing of such announcement, except such as may be required to be made by either
Party in order to comply with Applicable Laws. Such consent will not be
unreasonably withheld or delayed by such other Party. Prior to any such public
announcement requiring the other Party's prior written consent, the Party
wishing to make the announcement will submit a draft of the proposed
announcement to the other Party not less than [***] in advance to enable the
other Party to consider and comment thereon. Failure to respond with comments in
writing prior to [***] before scheduled release shall be deemed approval of such
release. Notwithstanding anything to the contrary in this Agreement, nothing in
this Section 11(b) is intended to prohibit either Party from republishing or
restating information that has already been approved by the other Party for use
in a prior press release or public announcement.

  
c.
Except to the extent expressly authorized by this Agreement or otherwise agreed
in writing, the Parties agree that, during the Term and for [***] thereafter,
the receiving Party, its Affiliates and its designees shall, and shall ensure
that their respective employees, officers, directors and other representatives
shall, keep confidential and not publish or otherwise disclose and not use for
any purpose, other than the performance


***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------






of activities under this Agreement or any Transaction Document, any information
furnished to it by the other Party, its Affiliates or its designees pursuant to
the Prior Agreement, this Agreement or a Transaction Document, except to the
extent that it can be established by the receiving Party by competent proof that
such information: (i) was already known to the receiving Party, other than under
an obligation of confidentiality, at the time of disclosure by the disclosing
Party; (ii) was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the receiving Party; (iii) became
generally available to the public or was otherwise part of the public domain
after its disclosure and other than through any act or omission of the receiving
Party in breach of this Agreement; (iv) was disclosed to the receiving Party,
other than under an obligation of confidentiality, by a Third Party who had, to
the receiving Party's knowledge, no legal obligation not to disclose such
information to others; or (v) was independently generated by the receiving Party
without reference to Confidential Information of the disclosing Party (all such
information to which none of the foregoing exceptions applies, and the terms of
this Agreement, shall be deemed "Confidential Information"). Any and all
information, data and materials, including any and all intellectual property
rights therein and thereto, owned by a Party shall constitute Confidential
Information of such Party which shall be deemed the disclosing Party with
respect to such Confidential Information for the purposes of this Section 11.
Notwithstanding the foregoing, the obligations of confidentiality under this
Section 11(c) regarding any Confidential Information relating to or containing a
Party's trade secret that has been suitably identified to the other Party as
such shall continue beyond the period set forth in this Section 11(c) (i.e., the
Term plus [***]) so long as the subject matter remains a trade secret.


d.
The restrictions contained in Section 11(c) shall not apply to Confidential
Information that: (i) is submitted by the receiving Party to a regulatory
authority to obtain regulatory approval for a DosePro product; (ii) is provided
by the receiving Party to third parties under confidentiality provisions at
least as stringent as those in this Agreement, in connection with a Battelle
DosePro Transaction, any Battelle Development Work Plan or related Transaction
Document or in connection with a proposed financing transaction or proposed
change of control transaction of a Party; or (iii) is otherwise required to be
disclosed in compliance with Applicable Laws or by a governmental entity;
provided that, if a Party is required to make any such disclosure of the
disclosing Party's Confidential Information, such Party will, except where
impracticable for necessary disclosures (for example, to physicians conducting
studies or to health authorities), give reasonable advance notice to the
disclosing Party of such disclosure requirement and reasonably cooperate with
the disclosing Party to secure confidential treatment of such Confidential
Information required to be disclosed.



e.
Each Party shall use, and cause each of its Affiliates to use and use its
commercially reasonable efforts to cause each of its licensees to use, any
Confidential Information


***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------






obtained by such Party from the disclosing Party, its Affiliates or its
licensees, pursuant to this Agreement or otherwise, solely in connection with
the activities or transactions contemplated by this Agreement or any Transaction
Document.


f.
Each Party shall be entitled, in addition to any other right or remedy it may
have, at law or in equity, to seek an injunction, without the posting of any
bond or other security, enjoining or restraining the other Party, its Affiliates
and/or its licensees from any violation or threatened violation of this Section
11.



12.
Compliance with Laws. Each Party agrees to comply with all Applicable Laws when
carrying out activities contemplated by this Agreement, including, without
limitation, the Battelle DosePro Development Services.



13.
Limitation of Liability; Indemnification; Insurance.



a.
Battelle DosePro Development Services; Battelle Development Work Plans.



i.
Battelle will provide a high standard of professional service in its performance
hereunder of any Battelle DosePro Development Services. However, Battelle, as a
provider of such services, cannot guarantee success, thus BATTELLE PROVIDES NO
WARRANTY OR GUARANTEE, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION
WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE OR MERCHANTABILITY, FOR ANY
REPORT, DESIGN, ITEM, SERVICE OR OTHER RESULT TO BE DELIVERED UNDER THIS
AGREEMENT OR IN CONNECTION WITH ANY BATTELLE DOSEPRO DEVELOPMENT SERVICES
PERFORMED PURSUANT HERETO.



ii.
Zogenix assumes all responsibility for its use, misuse, or inability to use the
results of any Battelle DosePro Development Services performed pursuant to this
Agreement and any Battelle DosePro Development Services performed pursuant
hereto.



iii.
Zogenix shall indemnify, defend and hold harmless Battelle from any and all
liabilities, suits, claims, demands and damages, and all costs and expenses in
connection therewith, including without limitation, reasonable attorneys’ fees
and costs (collectively, “Damages”), asserted by third parties from any cause
whatsoever arising out of this Agreement or any Battelle DosePro Development
Services performed pursuant hereto, except for Damages occurring during
performance of Battelle DosePro Development Services under this Agreement on
Battelle-owned or -operated premises where fault of Zogenix is not a
contributing cause.



b.
Co-Marketing Efforts.


***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------








i.
Battelle and Zogenix shall each use commercially reasonable efforts while
carrying out their obligations under this Agreement. However, neither Party can
guarantee success; thus, NEITHER PARTY PROVIDES ANY WARRANTY OR GUARANTEE,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION WARRANTIES OF FITNESS FOR A
PARTICULAR PURPOSE OR MERCHANTABILITY, FOR ANY REPORT, DESIGN, ITEM, SERVICE OR
OTHER RESULT TO BE DELIVERED UNDER THIS AGREEMENT.



ii.
Battelle shall indemnify, defend and hold harmless Zogenix and is officers,
directors, trustees, agents and employees, from and against any and all Damages
asserted by third parties occurring during Battelle’s performance of its
Co-Marketing obligations under this Agreement resulting from the [***] or [***]
act or [***] of Battelle, or any of its employees or agents.



i.
Zogenix shall indemnify, defend and hold harmless Battelle and is officers,
directors, trustees, agents and employees, from and against any and all Damages
asserted by third parties occurring during Zogenix’ performance of its
Co-Marketing obligations under this Agreement resulting from the [***] or [***]
or [***] of Zogenix, or any of its employees or agents.



c.
No Liability for Certain Damages. Except as otherwise expressly provided for
elsewhere in this Agreement, in no event shall either Party have any liability
for any indirect, incidental or consequential damages, including lost sales or
lost profits, relating to or arising from or in connection with this Agreement,
even if such damages may have been foreseeable; provided that such limitation
shall not apply in the case of either Party’s indemnification obligations under
this Section 13 or in the case of [***] or [***].



d.
Insurance. Each Party shall carry and maintain in full force and effect
throughout the Term and for a period of [***] thereafter reasonable and
customary insurance in view of its obligations hereunder. Each Party shall
provide the other, upon request, with evidence of such insurance and shall
provide the other Party with [***] prior written notice of any proposed
cancellation of such insurance.



14.
Representations and Warranties. Each Party represents and warrants to the other
Party that as of the Effective Date:



a.
Such Party is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation and has full corporate power and
authority to enter into this Agreement and to carry out the provisions hereof;




***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------






b.
Such Party has taken all corporate action necessary to authorize the execution
and delivery of this Agreement and the performance of its obligations under this
Agreement and has full power and authority to enter into this Agreement and
perform its obligations under this Agreement;



c.
This Agreement has been duly executed by such Party and constitutes a valid and
legally binding obligation of such Party, enforceable in accordance with its
terms, subject to and limited by: (i) applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws generally applicable to creditors'
rights; and (ii) judicial discretion in the availability of equitable relief;



d.
Such Party has obtained, or is not required to obtain, the consent, approval,
order, or authorization of any third party, or has completed, or is not required
to complete, any registration, qualification, designation, declaration or filing
with, any governmental entity, in connection with the execution and delivery of
this Agreement and the performance by such Party of its obligations under this
Agreement;



e.
The execution and delivery of this Agreement, and the performance by such Party
of its obligations under this Agreement does not and will not: (i) conflict
with, nor result in any violation of or default under any instrument, judgment,
order, writ, decree, contract or provision to which such Party is otherwise
bound; (ii) give rise to any lien, charge or encumbrance upon any assets of such
Party or the suspension, revocation, impairment, forfeiture or non-renewal of
any material permit, license, authorization or approval that applies to such
Party, its business or operations or any of its assets or properties; or (iii)
conflict with any rights granted by such Party to any third party or breach any
obligation that such Party has to any third party; and



f.
Every officer, scientific employee and technical consultant of such Party has an
obligation to assign his or her inventions to such Party to the extent such
inventions are within the scope of his or her activities for such Party with
respect to this Agreement, and all such officers, scientific employees and
technical consultants retained by such Party to provide services to such Party
has an obligation to maintain the confidentiality of such Party's confidential
information.



15.
Dispute Resolution. The Designated Executives shall attempt to resolve any
disputes between the Parties under this Agreement, including, but not limited to
disputes referred to them by the Representatives or the JDSC. If, after [***] of
good faith discussions, the Designated Executives are unable to agree on a
resolution of the dispute, then the Parties will submit the dispute to an
independent mediator (to be jointly selected by and paid for by the Parties),
who shall have [***] days after the matter is fully submitted to him or her to
assist the Parties in reaching a resolution. If either Party refuses, in its
sole discretion to accept the resolution proposed as a result of the mediation,
it shall give prompt written notice of such refusal to the


***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------






other Party and at any time following any such notice each Party shall be free
to pursue any legal, equitable or other remedies available to it regarding the
matter in dispute.


16.
Nature of Services. This Agreement shall not constitute, create or give effect
to, or otherwise imply a joint venture, corporation, partnership, or any form of
formal business entity of any kind. Each Party to this Agreement shall act as an
independent contractor with respect to the other Party. Neither Party shall have
any authority or control over the other Party or the other Party’s employees,
nor shall either Party have the power to bind the other Party, nor shall this
Agreement be construed as creating any actual or implied authority or any type
of agency relationship.



17.
Force Majeure. Neither Party shall be held liable or responsible to the other
Party nor be deemed to be in default under, or in breach of any provision of,
this Agreement for failure or delay in fulfilling or performing any obligation
of this Agreement to the extent that such failure or delay is due to Force
Majeure, and without the willful wrongdoing, recklessness or gross negligence of
the Party so failing or delaying. For purposes of this Agreement, “Force
Majeure” is defined as causes beyond the reasonable control of the Party,
including acts of God; changes in regulations or laws of any government; war;
terrorism; civil commotion; destruction of production facilities or materials by
fire, flood, earthquake, explosion or storm; labor disturbances; epidemic; and
failure of public utilities or common carriers. In the event that the ability of
Battelle or Zogenix to perform its obligations under this Agreement, as the case
may be, shall be so affected, the affected Party shall immediately notify the
other Party of such inability and of the period for which such inability is
expected to continue. The Party giving such notice shall thereupon be excused
from such of its obligations under this Agreement as it is thereby disabled from
performing for so long as it is [***]. To the extent possible, each Party shall
use commercially reasonable efforts to minimize the duration of any Force
Majeure.



18.
Entire Agreement. This Agreement represents the entire agreement of the parties
and supersedes any prior discussions or understandings, whether written or oral,
relating to the subject matter hereof, including the Prior Agreement; for
clarity, the Confidential Disclosure Agreement dated January 6, 2011, as
amended, between the Parties is superseded in its entirety by Section 11 of this
Agreement. This Agreement may be modified or amended only by mutual agreement in
writing, signed by a duly authorized representative of each Party. No course of
dealing, usage of trade, waiver or non-enforcement shall be construed to modify
or otherwise alter the terms and conditions of this Agreement.



19.
Governing Law. This Agreement shall be governed by and construed in accordance
with the substantive laws of the State of New York, without regard to conflicts
of laws principles.



20.
Notices. Any notice, request or other communication required or permitted to be
given under or in connection with this Agreement shall be deemed to have been
sufficiently given if in


***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------






writing and personally delivered, facsimile transmission (receipt verified) or
overnight express courier service (signature required), prepaid, to the Party
for which such notice is intended, at the address set forth for such Party
below:


Battelle Memorial Institute
Attention:
Fax:        


If to Zogenix:
Zogenix, Inc.
12400 High Bluff Drive, Suite 650
San Diego, California 92130
Attention: Chief Financial Officer
Fax:        


With a copy to (which shall not constitute notice to Zogenix):
Latham & Watkins LLP
12636 High Bluff Drive, Suite 400
San Diego, California 92130
Attention: Faye H. Russell
Facsimile: (858) 523-5450


or any other addresses of which a Party shall notify the other Party in writing;
provided that notices of a change of address shall be effective only upon
receipt thereof. If delivered personally or by facsimile transmission, the date
of delivery shall be deemed to be the date on which such notice or request was
given. If sent by overnight express courier service, the date of delivery shall
be deemed to be the next business day after such notice or request was deposited
with such service.


21.
Assignment; Miscellaneous.



a.
This Agreement, and the rights and obligations hereunder, may not be assigned or
transferred by either Party without the prior written consent of the other
Party; provided, however, [***]. This Agreement shall be binding upon and inure
to the successors and permitted assigns of the Parties and the name of a Party
appearing herein shall be deemed to include the names of such Party’s successors
and permitted assigns to the extent necessary to carry out the intent of this
Agreement.



a.
Zogenix agrees that it shall comply with all U.S. laws and regulations
applicable to export of products, materials, items and/or technical data or
information. Zogenix agrees not to export or re-export any technical data,
product(s), or the direct product of technical data received from Battelle
outside the United States or to a foreign person (i.e. any person who is not a
lawful permanent resident of the U.S. or is not a protected individual as
defined by 8 U.S.C sections 1101 and 1324) unless Zogenix or the Battelle Client
has obtained in advance all required licenses, agreements or other
authorizations from the U.S. Government. Exports of technical data include,
without


***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------






limitation, the sending or taking of any technical data out of the United States
in any manner; disclosing or transferring technical data to a foreign person
whether in the United States or abroad; or performing services for a foreign
client, whether in the United States or abroad.


b.
If any part of this Agreement shall be held invalid or unenforceable, such
invalidity and unenforceability shall not affect any other part of this
Agreement.



c.
This Agreement may be executed in counterparts, with the same effect as if the
Parties had signed the same document. Each counterpart so executed shall be
deemed to be an original, and all such counterparts shall be construed together
and shall constitute one Agreement.



This Agreement is executed and effective as of the date written above.
BATTELLE MEMORIAL INSTITUTE
ZOGENIX, INC.
 
 
 
 
By:_/s/ Marty Toomajian 
By:_/s/ Stephen J. Farr
Its: President, Energy, Health and
      Environmental
Its: President






--------------------------------------------------------------------------------






Exhibit A


Battelle Clients


[***]











































































***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------






Exhibit B
Zogenix Clients




[***]















































































***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------






Exhibit C


Illustrative Battelle DosePro Development Services for [***]




Zogenix will be the design authority for the DosePro Technology, Battelle will
lead the effort to design and implement DosePro Technology specifically into the
[***].  Battelle’s focus will be those items necessary to deliver the device
technology through the CPV study as described in the [***] DosePro Development
Plan jointly developed by Battelle and Zogenix.  While commercial activities are
not explicitly described, it is the goal of both Battelle and Zogenix to
leverage the development of the CPV product to support the DosePro commercial
development for a to be determined (tbd) client(s).  When programs transition
from CPV to commercial development, Battelle will maintain its role as the
preferred provider of design and development services for [***]. 


Battelle DosePro Development Services may include:
•
Establishment of DosePro technology product development center of excellence at
Battelle

•
Injection parameter characterization necessary to deliver [***] of fluid in the
DosePro device   

•
Investigational clinical trial test stand development

•
Requirements development and management

•
Risk analysis planning and execution

•
Human factors planning and execution

•
Device system and subsystem design and outputs

•
Device design reviews

•
Device prototype assembly process development

•
Device prototype test method development

•
Device prototype fabrication and testing

•
Device Design History File (DHF)

•
Program management of the above activities.



In most Battelle Client Development Work Plans, Zogenix will take the lead on
other related activities such as the Investigational Clinical Trial, the
Clinical Performance Verification (CPV) Trial, the capsule filling process, and
regulatory activities.  Commercial manufacturing and related development
activities will likely be led by tbd client(s).  While Battelle and Zogenix each
will lead particular tasks, both companies may jointly participate in various
tasks as necessary to insure program success.   

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------








Exhibit D


Zogenix Patents


[***]



***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

